DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks page 6, last paragraph and page 7, the second and third paragraphs, filed 17 February 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-9, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15 identify the uniquely distinct feature of a road-noise cancellation filter included in a multi-channel adaptive filter further comprising an echo-cancellation filter configured to minimize an echo component of a microphone signal resulting from an acoustic production of at least one acoustic transducer disposed within the cabin of a vehicle in combination with all the disclosed limitations of claims 1, 8 and 15. Independent claim 4 identifies the uniquely distinct feature of a road-noise cancellation filter, configured to receive an accelerometer signal and a microphone signal and to minimize the road-noise component of the microphone signal according to the accelerometer signal to produce an estimated microphone signal, the road-noise cancellation filter is an adaptive filter, configured to minimize an error signal wherein the error signal is the estimated microphone signal in combination with all the disclosed limitations of 
The closest prior art, True (WO 2018/158288) discloses an audio system apparatus, a method for canceling road noise in a microphone signal and a non- transitory storage medium storing program code that, when executed by a processor, comprises: an accelerometer positioned to produce an accelerometer signal representative of road noise within a vehicle cabin; a microphone disposed within the vehicle cabin such that the microphone receives the road noise and produces a microphone signal having a road-noise component; and a road-noise canceler to receive the accelerometer signal and the microphone signal and to minimize the road-noise component of the microphone signal according to the accelerometer signal to produce an estimated microphone signal but fails to teach a multi-channel adaptive filter further comprising an echo-cancellation filter configured to minimize an echo component of a microphone signal resulting from an acoustic production of at least one acoustic transducer disposed within the cabin of a vehicle, the road-noise cancellation filter is an adaptive filter, configured to minimize an error signal wherein the error signal is the estimated microphone signal or the road-noise cancellation filter optimized to minimize the road-noise component of the microphone signal according to the microphone signal and the accelerometer signal, the road-noise canceler producing an estimated microphone signal without subtracting estimated road noise from the microphone signal;

True (US 10600400) discloses utilizing a cancellation filter to control the noise remaining in the combined input signal using one or both of a neural network or support vector machine for selecting configuration parameters for providing optimum noise cancellation performance, the inputs may comprise acoustic data indicative of audio signals, such as noise, at one or more acoustic sensing devices and a configuration of the noise cancellation unit is from amongst a plurality of predetermined configurations but fails to teach a multi-channel adaptive filter further comprising an echo-cancellation filter configured to minimize an echo component of a microphone signal resulting from an acoustic production of at least one acoustic transducer disposed within the cabin of a vehicle, the road-noise cancellation filter is an adaptive filter, configured to minimize an error signal wherein the error signal is the estimated microphone signal or the road-noise cancellation filter optimized to minimize the road-noise component of the microphone signal according to the microphone signal and the accelerometer signal, the road-noise canceler producing an estimated microphone signal without subtracting estimated road noise from the microphone signal. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        26 February 2021